919 F.2d 734Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley K. SHULER, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, United States PostalService, Defendant-Appellee.
No. 90-2169.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1990.Decided Dec. 6, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-89-1666-A)
Shirley K. Shuler, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., Alice Lucille Covington, United States Postal Service, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Shirley K. Shuler appeals from the district court's judgment in favor of the defendants in her employment discrimination action and appeal of the Merit Systems Protection Board's decision upholding her demotion by her employer, the United States Postal Service.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shuler v. Frank, CA-89-1666-A (E.D.Va. July 30, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.